DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6,8,10,11,13 and 16-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental concept of altering a temperature profile based on predicted or forecasted outdoor temperatures. If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” groupings of abstract ideas. Accordingly, the claims recite an abstract idea.
Specifically, independent claim 6 recite a method for determining by a controller set dimension of a preform, dimensions of an insert for fixed tooling based on dimensional tolerance of the preform, set of dimension of the preform and dimensions of the fixed tooling and outputting an indication parameter of the insert based on determined dimensions of the insert. All the limitations (determine placement parameters of an insert using determined set of parameters of the preform and fixed tooling) can be performed mentally with the aid of pen and paper. 
This judicial exception is not integrated into a practical application. The claim is

The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. Merely restricting the field of use of the invention to determining placement parameters of an insert using determined set of parameters of the preform and fixed tooling merely generally links the use of the judicial exception to a particular technological environment or field of use and is not significantly more than the judicial exception itself. See MPEP 2106.05(h).
Independent claim 11 recite a system for determining by a controller set dimensions of a preform, dimensions of an insert for fixed tooling based on dimensional tolerance of the preform, set of dimensions of the preform and dimensions of the fixed tooling and determining dimensions of the insert based on determined dimensions the preform, dimensional tolerance of the preform and dimensions of the fixed tooling. All the limitations (determine dimensions of an insert using determined set of parameters of the preform and fixed tooling) can be performed mentally with the aid of pen and paper. 
This judicial exception is not integrated into a practical application. The claim is
generally related to determining parameters and is merely to the field of determining dimensions of an insert using determined set of parameters of the preform and fixed tooling and is not directed to any particular practical application. See MPEP 2016.05(h). 

The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. Merely restricting the field of use of the invention to determining dimensions of an insert using determined set of parameters of the preform and fixed tooling merely generally links the use of the judicial exception to a particular technological environment or field of use and is not significantly more than the judicial exception itself. See MPEP 2106.05(h).
	Regarding claim 8, the at least one insert comprises at least one fixed shim, the fixed tooling comprises at least one structure configured to house the at least one
fixed shim, and the placement parameter comprises a type of the at least one insert that
includes the determined dimensions, mention about detail of the technical environment of the abstract idea directed to a judicial exception including no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.
Regarding claim 10, the fixed tooling comprises a textured interior surface, mention about detail of the technical environment of the abstract idea directed to a judicial exception including no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.
Regarding claims 13 and 16-19, mention about detail of the technical environment of the abstract idea directed to a judicial exception including no additional 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3, 6, 11, 12, 13 and 18, are rejected under 35 U.S.C. 102a (1) & (a2) as being anticipated by Markov et al. (US 9,690,274 B1).
Regarding claim 1 Markov et al. teaches, A method comprising: determining, by a controller (computing system generating the support device, Col.7 lines 57-58), a set of dimensions of a preform from a representation of a three-dimensional geometry of the preform (receiving virtual representation of a physical part having features such as set of vectors, set of polygons, tolerance, and others – set of dimensions, Col.7 lines 49-56 and lines 11-20);
determining, by the controller (computing system generating the support device, Col.7 lines 57-58), dimensions of at least one insert for a fixed tooling based on a dimensional tolerance of the preform (tolerance of the part determined from the virtual representation of the part , Col.7 lines 13-20), the set of dimensions of the preform (part having features such as set of vectors, set of polygons, tolerance, and others – set of dimensions, Col.7 lines 49-56 and lines 11-20), and
dimensions of the fixed tooling (work holding confidence score related to the support device determined based on manufacturing tools and parameters thereof1, Col 23 lines 11-22); and
manufacturing the at least one insert based on the determined dimensions (manufacturing the custom support device (insert) based on determined parameters by .
Markov et al. teach:
(Col.7 lines 49-58) Receiving a virtual part S100 functions to receive a virtual representation of a physical part (real part) to be manufactured and retained. The features of the virtual part are subsequently used to select the retention direction, the
retention rotation, the retention depth, and the support device features. The virtual part can include a set of vectors, a set of polygons ( e.g., a mesh), or be defined in any suitable manner. The virtual part is preferably received by the computing system generating the support device, but can alternatively be received by any other suitable computing system

(Col.7 lines 11-20) The part can include a set of features (part features). The features can be exterior features, interior features, or arranged on any other suitable part surface. The features can be classified, assigned to a part face, used to determine the
part face, or otherwise processed. The features can optionally be associated with a tolerance or a tolerance range, which can be automatically determined, received from the user account (from which the part was received), determined from the part, received from a third party account, or otherwise determined.

(Col.23 lines 11-22) The work holding confidence score is preferably determined based on the part stiffness, the total contact surface area, and the moment, but can alternatively be determined based on the number of cantilever arms, the length of the cantilever arms, the number of contact surface pairs, the surface area of contact surface pairs, based on any other suitable assembled unit parameter, manufacturing time, manufacturing cost, material type, opportunity cost (e.g., cost to manufacturing the fixture instead of another part), failure risk, manufacturing machine, manufacturing
tools and parameters thereof (e.g., sharpness, etc.), or any other suitable parameters.

(Col.3 lines 1-9) In one variation, the optimal support device can be the support
device that maximizes a score (e.g., work holding confidence score), wherein the score can be determined based on part parameters (e.g., part stiffness), fixture unit parameters (e.g., 5 contact area between the part and the support device, rotational
inertia, etc.), machining parameters (e.g., feed rate), cost (e.g., material cost, cost of time, etc.), and/or any other suitable set of parameters.

 The custom support device generated by the method functions to retain a workpiece for part manufacture. The physical custom support device (used during the physical manufacturing process) is preferably manufactured from a virtual custom support device generated by the method, but can be otherwise manufactured.

Regarding claim 3 Markov et al. teaches, wherein the at least one insert comprises at least one adaptive standoff configured to contact more than one surface of the preform (the custom support device can have one or more movable components to hold the part by contacting the part at multiple points during the manufacturing process, annotated Fig.7, see above and Col. 4 lines 30-36).

    PNG
    media_image1.png
    806
    788
    media_image1.png
    Greyscale
Annotated Fig.7 


























A method comprising:
determining, by a controller computing system generating the support device, Col.7 lines 57-58), a set of dimensions of a preform from a representation of a three-dimensional geometry of the preform (receiving virtual representation of a physical part having features such as set of vectors, set of polygons, tolerance, and others – set of dimensions, Col.7 lines 49-56 and lines 11-20);
determining, by the controller, dimensions of at least one insert for a fixed tooling (manufacturing the custom support device (insert) based on determined parameters by the method including part parameters, fixturing parameters (tooling parameters), machining parameters, and other suitable parameters are used to determine parameters of the support device and then manufacture the support device,  Col.3 lines 1-9 and col.4 lines 19-24 and col.12 lines 45-60) based on a dimensional tolerance of the preform (receiving virtual representation of a physical part having features such as set of vectors, set of polygons, tolerance, and others – set of dimensions, Col.7 lines 49-56 and lines 11-20), the set of dimensions of the preform (part having features such as set of vectors, set of polygons, tolerance, and others – set of dimensions, Col.7 lines 49-56 and lines 11-20), and dimensions of the fixed tooling (work holding confidence score related to the support device determined based on manufacturing tools and parameters thereof2, Col 23 lines 11-22); and
outputting, by the controller, an indication of a placement parameter of the at least one insert based on the determined dimensions of the at least one insert (the method using computing system generating the support device selects the support .

Regarding claim 11 Markov et al. teaches, a system, comprising:
a controller (computing system generating the support device, Col.7 lines 57-58) configured to: receive a representation of a three-dimensional geometry of a preform (receiving virtual representation of a physical part having features such as set of vectors, set of polygons, tolerance, and others – set of dimensions, Col.7 lines 49-56 and lines 11-20);
determine a set of dimensions of the preform from the representation of the
preform (receiving virtual representation of a physical part having features such as set of vectors, set of polygons, tolerance, and others – set of dimensions, Col.7 lines 49-56 and lines 11-20); and
determine dimensions of at least one insert for a fixed tooling (manufacturing the custom support device (insert) based on determined parameters by the method including part parameters, fixturing parameters (tooling parameters), machining parameters, and other suitable parameters are used to determine parameters of the support device and then manufacture the support device,  Col.3 lines 1-9 and col.4 lines 19-24 and col.12 lines 45-60) based on a dimensional tolerance of the preform (tolerance of the part determined from the virtual representation of the part , Col.7 lines 13-20), the set of dimensions of the preform (part having features such as set of vectors, set of polygons, tolerance, and others – set of dimensions, Col.7 lines 49-56 and lines 11-20), and
dimensions of the fixed tooling (work holding confidence score related to the support device determined based on manufacturing tools and parameters thereof3, Col 23 lines 11-22).
Regarding claim 12 Markov et al. teaches, the system of claim 11, wherein the system further comprises an insert fabrication unit (support device generation system, Col. 31 lines 20-21), 
and wherein the controller is further configured to control the insert fabrication unit to manufacture the at least one insert based on the determined dimensions (manufacturing the custom support device (insert) based on determined parameters by the method including part parameters, fixturing parameters (tooling parameters), machining parameters, and other suitable parameters are used to determine parameters of the support device and then manufacture the support device,  Col.3 lines 1-9 and col.4 lines 19-24 and col.12 lines 45-60).

Regarding claim 13 Markov et al. teaches, wherein the controller is further configured to output an indication of a placement parameter of the at least one insert based on the determined dimensions of the at least one insert (the method using computing system generating the support device selects the custom support device with the highest work holding confidence score4 that is the optimal fit for the part and for fixtures and machining to be used, Col.23 lines 37-45 and Col. 3 lines 1-10).

the system of claim 11, wherein the at least one insert comprises at least one adaptive standoff configured to contact more than one surface of the preform (the custom support device can have shape specific to the part/preform and one or more movable components to hold the part by contacting the part at multiple points during the manufacturing process, annotated Fig.7, see above and Col. 4 lines 30-36).

Regarding claim 20 Markov et al. teaches, the system of claim 12, wherein the insert fabrication unit comprises a three-dimensional printer (“...The part is preferably manufactured from part stock using subtractive manufacturing (e.g., milling, turning, drilling, boring, etc .),but can alternatively be formed using additive manufacturing (e.g., 3D printing, stereolithography, casting, etc.) or a combination of the above. The support device can be made and used for any of these processes5....,” Col.6 lines 63-67 and Col.7 lines 1-2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Markov et al. (US 9,690,274 B1) in view of Sippel et al. (US 20160230568 A1).
Regarding claim 2 Markov et al. teaches, the method of claim 1, further comprising:
positioning the at least one insert in the fixed tooling (custom support device locating and supporting a physical part during one or more manufacturing processes using 3-axis machines, 5-axis machines, rotary machines, or any other suitable machine,6 Col.1 lines 61-66);
positioning the preform within the fixed tooling to contact the at least one insert (custom support device locating and supporting a physical part during one or more manufacturing processes using 3-axis machines, 5-axis machines, rotary machines, or any other suitable machine,7 Col.1 lines 61-66).
Markov et al does not teach infiltrating the preform with a slurry to form an infiltrated preform; and drying the infiltrated preform to form a greenbody preform.
Sippel et al. teaches, infiltrating the preform with a slurry to form an infiltrated preform (“Regardless of the composition of the slurry, slurry infiltration may be performed (216) to deposit the slurry within voids between assembled reinforcement material. The slurry may substantially fill the voids between assembled reinforcement material. In some examples, prior to impregnation (and after the optional chemical vapor infiltration step), the preform fibers may optionally be prepared for slurry infiltration by exposing the fibers to a solution including, for example, water, solvents, surfactants, or the like aid impregnation of the fibers...”  [0078]); and
drying the infiltrated preform to form a greenbody preform (“After the slurry is infiltrated into voids within the assembled reinforcement material (216), the resulting impregnated preform is at least partially dried to remove the solvent and form a greenbody preform...”, [0080]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of positioning the insert in the fixed tooling and positioning the preform (part) within the fixed tooling to contact an insert as taught by Markov et al. and wherein the preform is infiltrated with slurry and then infiltrated preform is dried to form a greenbody preform as taught by Sippel et al. because slurry infiltration to a preform forms a matrix material with increased strength as mentioned by Sippel et al. in [0083].

Regarding claim 7 Markov et al. teaches, the method of claim 6, further comprising:
positioning the at least one insert in the fixed tooling (custom support device locating and supporting a physical part during one or more manufacturing processes using 3-axis machines, 5-axis machines, rotary machines, or any other suitable machine,8 Col.1 lines 61-66);
positioning the preform within the fixed tooling to contact the at least one insert (custom support device locating and supporting a physical part during one or 9 Col.1 lines 61-66).
Markov et al does not teach infiltrating the preform with a slurry to form an infiltrated preform; and drying the infiltrated preform to form a greenbody preform.
Sippel et al. teaches, infiltrating the preform with a slurry to form an infiltrated preform (“Regardless of the composition of the slurry, slurry infiltration may be performed (216) to deposit the slurry within voids between assembled reinforcement material. The slurry may substantially fill the voids between assembled reinforcement material. In some examples, prior to impregnation (and after the optional chemical vapor infiltration step), the preform fibers may optionally be prepared for slurry infiltration by exposing the fibers to a solution including, for example, water, solvents, surfactants, or the like aid impregnation of the fibers...”  [0078]); and
drying the infiltrated preform to form a greenbody preform (“After the slurry is infiltrated into voids within the assembled reinforcement material (216), the resulting impregnated preform is at least partially dried to remove the solvent and form a greenbody preform...”, [0080]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of positioning the insert in the fixed tooling and positioning the preform (part) within the fixed tooling to contact an insert as taught by Markov et al. and wherein the preform is infiltrated with slurry and then infiltrated preform is dried to form a greenbody preform as 

Regarding claim 15 Markov et al. teaches the system of claim 11. 
Markov et al. does not teach to infiltrate the preform with a slurry to form an infiltrated preform, and dry the infiltrated preform to form a greenbody preform.
Sippel et al. teaches, comprising a slurry infiltration system (slurry infiltration step 216, [0083]) configured to:
infiltrate the preform with a slurry to form an infiltrated preform (“Regardless of the composition of the slurry, slurry infiltration may be performed (216) to deposit the slurry within voids between assembled reinforcement material. The slurry may substantially fill the voids between assembled reinforcement material. In some examples, prior to impregnation (and after the optional chemical vapor infiltration step), the preform fibers may optionally be prepared for slurry infiltration by exposing the fibers to a solution including, for example, water, solvents, surfactants, or the like aid impregnation of the fibers...”  [0078]), and
dry the infiltrated preform to form a greenbody preform (“After the slurry is infiltrated into voids within the assembled reinforcement material (216), the resulting impregnated preform is at least partially dried to remove the solvent and form a greenbody preform...”, [0080]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of determining dimensions of one insert based on preform dimensions and tolerance and .
Claims 4,8,14,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Markov et al. (US 9,690,274 B1) in view of Blankenship et al. (US 20190160538 A1). 

Regarding claim 4 Markov et al. teaches, the method of claim 1.
Markov et al. does not teach wherein the at least on insert comprises at least one fixed shim and the fixed tooling comprises structures configured to house the at least one fixed shim.
Blankenship et al. teaches, the at least on insert comprises at least one fixed shim (attachment part 512 in the form of bar or pin, [0053] and annotated Fig.8) and the fixed tooling comprises structures configured to house the at least one fixed shim (attachment structure 512/shim is received in an opening 516 in the fixture 514 which can be a part of the CNC machine tool, [0053] and annotated Fig.8).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of skill in the art to apply the teachings of determining dimensions of one insert based on preform dimensions and tolerance and fixed tooling dimension as taught by Markov et al. wherein the insert comprises a fixed shim (attachment part 512 in form of pin) which can be housed in the fixed tooling as taught by Blankenship et al. to create custom attachment structure to create blended union 
Blankenship et al. teach:
[0053] FIG. 8 shows a further example part 510 that can be manufactured using one or more of the additive manufacturing systems described above. The part 510 includes an integrally-formed attachment structure 512. The attachment structure 512 is shaped and located on the part 510 to correctly orient the part in a fixture 514. The fixture 514 holds the part 510 for postprocessing machining of the part (e.g., drilling, cutting, etc.) Thus, the fixture 514 can be considered a postprocessing fixture. The fixture 514 can be part of a computer numerical control (CNC) machine tool. The additively manufactured attachment structure 512 provides a self-fixturing feature for the part, so that it is correctly positioned in the fixture with minimal custom setup of the fixture required. In
FIG. 8, the attachment structure 512 is in the form of a bar or pin that is received in an opening 516 in the fixture 514. The fixture 514 can have clamps 518 or other securing mechanisms for holding the part 510 in the fixture. The example part 510 is cylindrical; however, the example attachment structure 512 is radially offset from the central axis of the cylinder, to correctly align the cylinder for postprocessing machining by a tool (e.g., drilling a bore 520 that is radially offset from the central axis of the cylinder). The additively manufactured part 510 can be defined by a CAD model. The CAD model can include the attachment structure 512, which physically corresponds to the configuration of the intended postprocessing fixture. A controller for the additive manufacturing system will deposit material at areas defined by the CAD model of the part, to form the part and its attachment structure. The attachment structure 512 can be manually added to the CAD model of the part 510 by an operator or programmer, for example. However, in certain embodiments, the attachment structure can be automatically generated by a processor, based on a selected postprocessing fixture or machining operation and the shape or structural details of the part.

Annotated Fig.8

    PNG
    media_image2.png
    677
    1161
    media_image2.png
    Greyscale
 






the method of claim 6, and the placement parameter comprises a type of the at least one insert that includes the determined dimensions (the method using computing system generating the support device selects the custom support device with the highest work holding confidence score10 that is the optimal fit for the part and for fixtures and machining to be used, Col.23 lines 37-45 and Col. 3 lines 1-10).
Markov et al. does not teach one insert comprises at least one fixed shim, the fixed tooling comprises at least one structure configured to house the at least one fixed shim.
Blankenship et al. teaches, wherein the at least one insert comprises at least one fixed shim (attachment part 512 in the form of bar or pin, [0053] and annotated Fig.8), the fixed tooling comprises at least one structure configured to house the at least one fixed shim (attachment structure 512/shim is received in an opening 516 in the fixture 514 which can be a part of the CNC machine tool, [0053] and annotated Fig.8).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of skill in the art to apply the teachings of determining dimensions of one insert based on preform dimensions and tolerance and fixed tooling dimension as taught by Markov et al. wherein the insert comprises a fixed shim (attachment part 512 in form of pin) which can be housed in the fixed tooling as taught by Blankenship et al. to create custom attachment structure to create blended union between parts having difficult or impossible shape that cannot be attached to machines using standard attachment parts as taught by Blankenship et al. in [0052].
	Regarding claim 14 Markov et al. teaches the system of claim 11. 
	Markov et al. doe not teach a fixed tooling configured to house one insert in the fixed tooling based on dimensions of the at insert and house the preform within the fixed tooling to contact the insert. However Markov et al. explicitly teaches the custom support device locates and supports the part/preform during machining using 3/5 axis machines or rotary or any other machines but does not explicitly describe how the custom support device is housed on the tooling where the insert/custom support device contacts the part/preform when attached or sitting on the fixed tool.
	Blankenship et al. teaches, house the at least one insert in the fixed tooling based on the dimensions of the at least one insert (“...FIG. 8, the attachment structure 512 is in the form of a bar or pin that is received in an opening 516 in the fixture 514...” [0053] and annotated Fig.8); and
house the preform within the fixed tooling to contact the at least one insert (the fixture 514 has securing mechanisms for holding the part in the fixture which is also has opening for housing the attachment structure 512 touching the part 510, [0053] and annotated Fig.8).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of skill in the art to apply the teachings of determining dimensions of one insert based on preform dimensions and tolerance and fixed tooling dimension as taught by Markov et al. wherein the insert comprises a fixed shim (attachment part 512 in form of pin) which can be housed in the fixed tooling as taught by Blankenship et al. to create custom attachment structure to create blended union 

Regarding claim 16 Markov et al. teaches, the system of claim 11.
Markov et al. does not teach wherein the at least on insert comprises at least one fixed shim and the fixed tooling comprises structures configured to house the at least one fixed shim.
Blankenship et al. teaches, the at least on insert comprises at least one fixed shim (attachment part 512 in the form of bar or pin, [0053] and annotated Fig.8, see above) and the fixed tooling comprises structures configured to house the at least one fixed shim (attachment structure 512/shim is received in an opening 516 in the fixture 514 which can be a part of the CNC machine tool, [0053] and annotated Fig.8, see above).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of skill in the art to apply the teachings of determining dimensions of one insert based on preform dimensions and tolerance and fixed tooling dimension as taught by Markov et al. wherein the insert comprises a fixed shim (attachment part 512 in form of pin) which can be housed in the fixed tooling as taught by Blankenship et al. to create custom attachment structure to create blended union between parts having difficult or impossible shape that cannot be attached to machines using standard attachment parts as taught by Blankenship et al. in [0052].
Regarding claim 17 Markov et al. teaches, the system of claim 11.

Blankenship et al. teaches, wherein the at least one insert comprises at least one adaptive shim (attachment part 512 in the form of bar or pin11, [0053] and annotated Fig.8) and the fixed tooling comprises at least one channel configured to house the at least one adaptive shim (attachment structure 512/shim is received in an opening 516 in the fixture 514 which can be a part of the CNC machine tool, [0053] and annotated Fig.8, see above).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of skill in the art to apply the teachings of determining dimensions of one insert based on preform dimensions and tolerance and fixed tooling dimension as taught by Markov et al. wherein the insert comprises a adaptive shim (attachment part 512 in form of pin) which can be housed in the fixed tooling as taught by Blankenship et al. to create custom attachment structure to create blended union between parts having difficult or impossible shape that cannot be attached to machines using standard attachment parts as taught by Blankenship et al. in [0052].

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Markov et al. (US 9,690,274 B1) in view of Cheng et al. (US 10,118,315 B1). 


Markov et al. does not teach the fixed tooling comprises a textured interior surface.
Cheng et al. teaches, wherein the fixed tooling comprises a textured interior
surface (“...These novel methods include etching a pattern into the tool, or depositing a patterned coating onto the tool. Among the preferred methods of etching patterns
into metal, e.g., aluminum, tools, a chemical etch is desirable, and in particular one similar to that used to anodize the metal...” Col.2 lines 38-43).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to determining dimensions of one insert based on preform dimensions and tolerance and fixed tooling dimension as taught by Markov et al. wherein the fixed tooling has textured interior surface as taught by Cheng et al. because the etching the tool surface to include a microstructure (texture pattern) will provide a mechanism for gas bubbles to escape  from the tooling  thereby eliminating porosity and yielding a smooth surface finish on the composite (part) as mentioned by Cheng et al. in Col.2 lines 30-35. 

Regarding claim 10 Markov et al. teaches method of claim 6. 
Markov et al. does not teach the fixed tooling comprises a textured interior surface.
Cheng et al. teaches, wherein the fixed tooling comprises a textured interior
surface (“...These novel methods include etching a pattern into the tool, or depositing a patterned coating onto the tool. Among the preferred methods of etching patterns
into metal, e.g., aluminum, tools, a chemical etch is desirable, and in particular one similar to that used to anodize the metal...” Col.2 lines 38-43).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to determining dimensions of one insert based on preform dimensions and tolerance and fixed tooling dimension as taught by Markov et al. wherein the fixed tooling has textured interior surface as taught by Cheng et al. because the etching the tool surface to include a microstructure (texture pattern) will provide a mechanism for gas bubbles to escape  from the tooling  thereby eliminating porosity and yielding a smooth surface finish on the composite (part) as mentioned by Cheng et al. in Col.2 lines 30-35. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Markov et al. (US 9,690,274 B1) in view of Blankenship et al. (US 20190160538 A1) and Kyuno (US 
20170324224  A1).
Regarding claim 9 Markov et al. teaches method of claim 6. 
Markov et al. does not teach one insert comprises at least one adaptive
shim, the fixed tooling comprises at least one channel configured to house the at least one adaptive shim, the placement parameter comprises a placement distance of the at least one adaptive shim, and the at least one adaptive shim is positioned into the fixed tooling based on the placement distance.
	Blankenship et al. teaches, wherein at least comprises at least one adaptive
shim (attachment part 512 in the form of bar or pin12, [0053] and annotated Fig.8), the fixed tooling comprises at least one channel configured to house the at least one adaptive shim (attachment structure 512/shim is received in an opening 516 in the fixture 514 which can be a part of the CNC machine tool, [0053] and annotated Fig.8, see above).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of skill in the art to apply the teachings of determining dimensions of one insert based on preform dimensions and tolerance and fixed tooling dimension as taught by Markov et al. wherein the insert comprises a adaptive shim (attachment part 512 in form of pin) which can be housed in the fixed tooling as taught by Blankenship et al. to create custom attachment structure to create blended union between parts having difficult or impossible shape that cannot be attached to machines using standard attachment parts as taught by Blankenship et al. in [0052].
Neither in combination nor individually Markov et al. and Blankenship et al. teach the placement parameter comprises a placement distance of the at least one adaptive shim, and the at least one adaptive shim is positioned into the fixed tooling based on
the placement distance.
Kyuno  teaches the placement parameter comprises a placement distance of the at least one adaptive shim (calculation unit 230 calculating the attachment position of the electrode13 in relation to the workpiece (fixture part of the CNC machine in view of Markov et al.) and sending out an output signal representing the calculated , and the at least one adaptive shim is positioned into the fixed tooling based on the placement distance (“On the basis of the Signal representing the attachment position calculated the position calculation unit 230, the supply unit 240 supplies the ground electrode 50P to the attachment position from the positive side of the Z axial direction as viewed from the workpiece 14W”, [0049]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination of Markov et al. and Blankenship et al. to output placement distance (attachment position) of the shim and positioning the adaptive shim into the fixed tooling based on placement distance as taught by Kyuno for improved accuracy of the attached position of the shim (electrode in view of Kyuno) as mentioned by Kyuno in [0044].  
	Kyuno  teach:
[0047] When the surface measurement unit 220 obtains the phase-distance curve Ph1 for one revolution of the workpiece W after the rotation by the holding unit 210 has been started, a signal is output from the surface measurement unit 220 (shown in FIG. 3). Upon reception of the signal output from the surface measurement unit 220, the holding unit 210 stops its rotation, whereby the rotation of the workpiece W is stopped. At that time, the surface measurement unit 220 outputs a signal representing the information A1 to the position calculation unit 230 (shown in FIG. 3). On the basis of the signal output from the surface measurement unit 220 and representing the information A1, the position calculation unit 230 calculates the attachment position at which the ground electrode 50P is attached to the end surface 48.


[0048] FIG. 6 is an explanatory view of the workpiece W as viewed from the positive side of the Z-axis direction. In the present embodiment, the posit on calculation unit 230 calculates, as the attachment position, a position on the end surface 48 determined as follows. FIG. 6 shows a state in which the point P is located at the center of the circular cross sect the measurement region R. A straight line extending along the Y-axis direction from the axial line CA toward the negative side of the Y-axis direction is defined as a straight line L3. A straight Line which extends from the axial line CA and The position calculation unit 230 outputs a signal representing the calculated attachment position to the supply unit 240 (shown in FIG. 3).

[0049] On the basis of the Signal representing the attachment position calculated the position calculation unit 230, the supply unit 240 supplies the ground electrode 50P to the attachment position from the positive side of the Z axial direction as viewed from the workpiece W (shown in FIG. 3). More specifically, the supply unit 240 supplies the ground electrode 50P to the attachment position which is a position at which the center axis of the ground electrode 50P, which is a rod-shaped member, overlaps the straight line L4 on the end surface 48. The ground electrode 50P supplied to the attachment position is laser-welded to the end surface 48 of the metallic shell 40P.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Markov et al. (US 9,690,274 B1) in view of Blankenship et al. (US 20190160538 A1) and Cheng et al. (US 10,118,315 B1).

Regarding claim 19 combination of Markov et al. and Blankenship et al. teach system of claim 14. 
Neither in combination nor individually Markov et al. and Blankenship et al.  teach the fixed tooling comprises a textured interior surface.
Cheng et al. teaches, wherein the fixed tooling comprises a textured interior
surface (“...These novel methods include etching a pattern into the tool, or depositing a patterned coating onto the tool. Among the preferred methods of etching patterns
into metal, e.g., aluminum, tools, a chemical etch is desirable, and in particular one similar to that used to anodize the metal...” Col.2 lines 38-43).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system as taught . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herrman et al. (US 20150127480 A1) teaches a price quotation machine determining customized inserts for customized parts to be manufactured by additive manufacturing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANZUMAN SHARMIN/Examiner, Art Unit 2115 



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Parameters thereof of the manufacturing tools are the dimensions of the fixed tooling. 
        2 Parameters thereof of the manufacturing tools are the dimensions of the fixed tooling. 
        3 Parameters thereof of the manufacturing tools are the dimensions of the fixed tooling. 
        4 Placement parameter indicating the optimal custom support device to be selected for holding the part during the manufacturing process. 
        5 The support device can be formed/manufactured by 3D printing which will require a 3D printer. 
        6 Custom support device holds the preform on the fixed tooling of the 3/5 axis or rotary machine during manufacturing processing. 
        7 Custom support device holds the preform on the fixed tooling of the 3/5 axis or rotary machine during manufacturing processing. 
        8 Custom support device holds the preform on the fixed tooling of the 3/5 axis or rotary machine during manufacturing processing. 
        9 Custom support device holds the preform on the fixed tooling of the 3/5 axis or rotary machine during manufacturing processing. 
        10 Placement parameter indicating the optimal custom support device to be selected for holding the part during the manufacturing process. 
        11 The shape of the adaptive shim/attachment part is customized and automatically generated by a processor based on postprocessing fixture or machining operation and shape or structural details of the part. 
        12 The shape of the adaptive shim/attachment part is customized and automatically generated by a processor based on postprocessing fixture or machining operation and shape or structural details of the part. 
        13 Electrode is interpreted as the adaptive shim in view of Blankenship et al. 
        14 Workpiece is interpreted as the fixed tooling (fixture part of the CNC machine) in view of Markov et al.